Exhibit 10.6


AMENDED AND RESTATED
PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT
(Tranches G and I)

This AMENDED AND RESTATED PLAINS AAP, L.P. CLASS B RESTRICTED UNITS AGREEMENT
(this “Agreement”) is entered into effective as of August 25, 2016 in order to
amend and restate that certain Plains AAP, L.P. Class B Restricted Units
Agreement (the “Original Agremeent”) entered into as of July 28, 2015 (the
“Grant Date”) by and between PLAINS AAP, L.P., a Delaware limited partnership
(the “Partnership”), and __________ (“Executive”).
RECITALS:    
WHEREAS, to provide an incentive to Executive to enhance the profitability and
growth of the Partnership and its Affiliates and to encourage Executive to
remain employed by the Partnership or its Affiliates, the Partnership and
Executive previously entered into the Original Agreement; and
WHEREAS, the Partnership and Executive desire to enter into this Agreement to
amend and restate the terms of the Original Agreement such that the Granted
Units shall have such rights, designations and preferences as are set forth in
this Agreement and the Partnership Agreement;
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Partnership and Executive agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.1    Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) references to Sections refer to sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) references
to money refer to legal currency of the United States of America; and (e) the
word “including” means “including without limitation.”
1.2    Definitions. Capitalized terms used in this Agreement (including Exhibit
A attached hereto) that are not defined in this Section 1.2 or in the body of
this Agreement shall have the meanings given to them in the Partnership
Agreement.
“Affiliate” of a person means any person controlling, controlled by, or under
common control with such person. As used herein, the terms “controlling”,
“controlled by” and “under common control with” mean the possession, directly or
indirectly, of the power to direct or cause the direction





--------------------------------------------------------------------------------




of management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a person.
For the purposes of the preceding sentence, control shall be deemed to exist
when a person possesses, directly or indirectly, through one or more
intermediaries (a) in the case of a corporation, more than 50% of the
outstanding voting securities thereof; (b) in the case of a limited liability
company, partnership, limited partnership or venture, the right to more than 50%
of the voting membership, general partner or equivalent interest therein; or (c)
in the case of any other person, more than 50% of the economic or beneficial
interest therein.
“Applicable Class B Units” means at a particular time, collectively, the Vested
Units and the Earned Units then outstanding, and the "Earned Units" and "Vested
Units" then outstanding under all Other Class B Restricted Unit Agreements.
“Board” means the Board of Directors or governing board or committee of the
Company.
“Call Event” means, with respect to an Earned Unit, the termination of
Executive’s employment with the Company and its Affiliates for any reason
(including death or disability) prior to December 31, 2022 [January 1, 2021 for
Tranche G], other than (i) a termination of employment by Executive for a Good
Reason or (ii) a termination of Executive’s employment by the Company and its
Affiliates other than for Cause.
“Call Option” means the Partnership’s option to repurchase Earned Units upon or
following a Call Event, as provided in Exhibit A.
“Call Value” of an Earned Unit means:
(a)    if the Call Event occurs on or before December 31, 2018 [December 31,
2014 for Tranche G], an amount equal to 25% of the product of (i) the closing
sales price of PAGP’s Class A shares on the date of the applicable Call Event,
or if the Call Event occurs on a date that is not a trading day for PAGP’s Class
A shares, the closing sales price on the first preceding day that is a trading
day for PAGP’s Class A shares (for purposes of this definition, the “Closing
Price”) and (ii) the Conversion Factor;
(b)    if the Call Event occurs after December 31, 2018 [December 31, 2014 for
Tranche G] but on or before December 31, 2020 [December 31, 2017 for Tranche G],
an amount equal to 50% of the product of (i) the Closing Price and (ii) the
Conversion Factor; or
(c)    if the Call Event occurs after December 31, 2020 [December 31, 2017 for
Tranche G] but on or before December 31, 2022 [December 31, 2020 for Tranche G],
an amount equal to 75% of the product of (i) the Closing Price and (ii) the
Conversion Factor.
“Cause” means the termination of Executive’s employment with the Partnership and
its Affiliates upon (i) a reasonable determination made in good faith by the CEO
of the Company that


-2-



--------------------------------------------------------------------------------




Executive has substantially failed to perform the duties and responsibilities of
his position at an acceptable level and after written notice specifying such
failure in reasonable detail, (ii) Executive’s conviction of or guilty plea to
the committing of an act or acts constituting a felony under the laws of the
United States or any state thereof or any misdemeanor involving moral turpitude
or (iii) Executive’s violation of the Company’s Code of Business Conduct (unless
waived in accordance with the terms thereof), provided that Executive is
provided written notice of the specific violation thereof.
“Change in Control” means the determination by the Board that one of the
following events has occurred:
(a)The Persons who own member interests in PAA GP Holdings LLC immediately
following the closing of the GP IPO, including the IPO Entity, and the
respective Affiliates of such Persons (such owners and Affiliates being referred
to as the “Owner Affiliates”), cease to own directly or indirectly at least 50%
of the membership interests of such entity;
(b)(x) a “person” or “group” other than the Owner Affiliates becomes the
“beneficial owner” directly or indirectly of 25% or more of the member interest
in the general partner of the IPO Entity, and (y) the member interest
beneficially owned by such "person" or "group" exceeds the aggregate member
interest in the general partner of the IPO Entity beneficially owned, directly
or indirectly, by the Owner Affiliates; or
(c)A direct or indirect transfer, sale, exchange or other disposition in a
single transaction or series of transactions (whether by merger or otherwise) of
all or substantially all of the assets of the IPO Entity or the MLP to one or
more Persons who are not Affiliates of the IPO Entity (“third party or
parties”), other than a transaction in which the Owner Affiliates continue to
beneficially own, directly or indirectly, more than 50% of the issued and
outstanding voting securities of such third party or parties immediately
following such transaction.
“Class A Unit” means a Class A common unit of the Partnership.
“Class B Unit” means a Class B common unit of the Partnership.
“Class B Unit Majority” means the holders of the Applicable Class B Units (as a
group), acting at the direction of the holders of at least a majority of the
Applicable Class B Units outstanding at such time.
“Company” means Plains All American GP LLC, a Delaware limited liability company
and the general partner of the Partnership.
“Conversion Factor” means 0.9413316.


-3-



--------------------------------------------------------------------------------




“Earned Unit” means, as of any date, a Granted Unit that has become “earned,” as
provided in Section 2.2(b), subject to the proviso to Section 2.2(a).
“Forfeiture Event” means, with respect to a Restricted Unit, the termination of
Executive’s employment with the Company and its Affiliates for any reason
(including death or disability).
“Good Reason” means any one of the following acts or omissions by the
Partnership or the Company (or any successor thereto):
(a)    any material breach by the Partnership of this Agreement;
(b)    the failure of any successor to the Partnership to assume this Agreement;
or
(c)    any material overall reduction in Executive’s authority,
responsibilities, or duties (taking into account additional authority,
responsibilities or duties associated with the overall growth of the Partnership
or MLP or associated with a promotion or lateral transfer accepted by
Executive).
Any such act or omission shall not constitute Good Reason unless (i) Executive
gives written notice to the Board that an act or omission constitutes Good
Reason within 30 days of the date Executive becomes aware of such act or
omission, or reasonably should have become aware of such act or omission, and
(ii) the Partnership or the Company fails to remedy the condition within the
30-day period following such notice.
“GP IPO” means the initial public offering of Class A shares by the IPO Entity
as contemplated by that certain Registration Statement on Form S-1 filed with
the Securities and Exchange Commission (Registration No. 333-190227), as
amended.
“Grant Date” has the meaning given such term in the first paragraph of this
Agreement.
“Granted Units” means the number of Class B Units associated with the Grant Date
and identified as “Post IPO Class B Units” on the signature page of the First
Amendment, which number is repeated on the signature page hereto for
convenience.
“IPO Entity” means Plains GP Holdings, L.P., a Delaware limited partnership.
“MLP” means Plains All American Pipeline, L.P., a Delaware limited partnership.
“MLP Quarterly Distribution” means the amount of the quarterly cash distribution
made with respect to a common unit of the MLP on the relevant quarterly
distribution date for the MLP.
“Other Class B Restricted Unit Agreement” means any Class B Restricted Unit
Agreement (other than this Agreement) entered into between the Partnership and
any person on terms that are


-4-



--------------------------------------------------------------------------------




substantially similar to those set forth in this Agreement, as such agreement
may be amended or restated from time to time.
“PAGP Class A Share” means Class A Shares representing limited partner interests
in the IPO Entity and having the rights and obligations specified in the limited
partnership agreement for the IPO Entity.
“Partnership” has the meaning given such term in the first paragraph of this
Agreement.
“Partnership Agreement” means that certain Seventh Amended and Restated
Agreement of Limited Partnership of Plains AAP, L.P. dated as of October 21,
2013, as such agreement may be amended or restated from time to time.
“Partnership Distribution” means, with respect to a particular fiscal quarter,
the total amount of distributions to be made by the Partnership pursuant to
Section 4.1 of the Partnership Agreement.
“Profits Percentage” means Executive’s share of Partnership Distributions
calculated, at the time of the Partnership Distribution, as the percentage
obtained by dividing (i) the total number of Executive’s Earned Units and Vested
Units at such time by (ii) the sum of (A) the number of Class A Units
outstanding at such time and (B) the total number of Applicable Class B Units at
such time.
“Restricted Unit” means, as of any date, a Granted Unit that is not an Earned
Unit or a Vested Unit.
“Surrender Obligation” means the obligation to surrender and transfer to the
Partnership (i) Restricted Units upon a Forfeiture Event and (ii) Earned Units
upon the exercise of a Call Option by the Partnership.
“Transfer” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law other than to the estate of
Executive in the event of death), of Restricted Units, Earned Units or Vested
Units, including derivative or similar transactions or arrangements whereby a
portion or all of the economic interest in, risk of loss or opportunity for gain
with respect to, or voting or other rights, of such units are transferred or
shifted to another person.
“Vested Unit” means (i) an Earned Unit that is no longer subject to the
Partnership's Call Option or (ii) an Earned Unit or a Restricted Unit that
becomes a "Vested Unit" pursuant to Section 2.2(c), subject to the proviso to
Section 2.2(a).






-5-



--------------------------------------------------------------------------------




ARTICLE 2
GRANT; FORFEITURE OF RESTRICTED UNITS AND EARNED UNITS; DISTRIBUTIONS
2.1    Grant. Pursuant to the Original Agreement, the Partnership granted to
Executive the Granted Units effective as of the Grant Date. The Class B Units
are uncertificated; however, if the Partnership’s Class A Units ever become
certificated, the Partnership shall issue Executive a certificate representing
the Granted Units, and such certificate shall bear such legends as provided for
in the Partnership Agreement and such additional legends as may be determined by
the Board to reflect the Surrender Obligation, the Call Option, and the other
terms and conditions of this Agreement and to comply with applicable securities
laws. To insure the availability for delivery of Executive's Restricted Units
upon a Forfeiture Event, in connection with the execution of the Original
Agreement, Executive has previously (a) appointed the Secretary of the Company,
or any other person designated by the Partnership as escrow agent, as
Executive's attorney-in-fact to sell, assign and transfer unto the Partnership
such Restricted Units or Earned Units, if any, and (b) delivered and deposited
with the Secretary of the Company a unit assignment duly endorsed in blank, a
copy of which is attached hereto as Exhibit B. Executive acknowledges and agrees
that such attorney-in-fact appointment and related assignment remain in full
force and effect in accordance with their respective terms, and agrees that such
unit assignment shall continue to be held by the Secretary (or any other person
designated by the Partnership as escrow agent) in escrow, pursuant to the
previously executed Joint Escrow Instructions of the Partnership and Executive
attached as Exhibit C hereto (which instructions Executive acknowledges remain
in full force and effect in accordance with their terms), until such time as the
Surrender Obligation has lapsed with respect to the Granted Units. Upon the
lapse of the Surrender Obligation, Earned Units shall become Vested Units. Once
the Surrender Obligation has lapsed with respect to any Granted Unit, if the
Class A Units are certificated, the Partnership shall issue and deliver to
Executive a new certificate or certificates evidencing the ownership of the
Vested Units. Upon issuance of any such new certificate evidencing the ownership
of the Vested Units, the certificate deposited with the escrow agent, if any,
shall be marked “Exchanged and Cancelled” and returned to the partnership unit
transfer book of the Partnership and the Partnership shall deliver a replacement
certificate to the escrow agent to reflect any remaining Restricted Units and
Earned Units. Any new certificate issued to evidence the ownership of Vested
Units shall bear such legends as may be determined by the Board to reflect the
terms and conditions of this Agreement (other than the Surrender Obligation) and
the Partnership Agreement and to comply with applicable securities laws.


-6-



--------------------------------------------------------------------------------




2.2    Forfeitures and Calls of Restricted Units and Earned Units.
(a)    Forfeiture of Restricted Units. If a Forfeiture Event occurs, then
Executive shall, for no consideration, automatically forfeit to the Partnership
as of the date such event occurs all then Restricted Units of Executive on such
date, and neither the Executive nor any of his successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such Restricted Units or the certificates representing such Restricted Units;
provided, however, if such Forfeiture Event is termination of Executive’s
employment by the Company or any of its Affiliates without Cause, then for all
purposes of this Agreement, such Forfeiture Event shall be suspended and shall
not be deemed to occur until the 180th day after the date of such termination
unless, during such 180-day period, (x) Executive shall breach in any material
respect any confidentiality obligation to the Company or any of its Affiliates
or (y) any of the events described in clause (ii) or (iii) of the definition of
“Cause” shall occur, in which case (1) for all purposes of this Agreement, such
Forfeiture Event shall be deemed to have occurred on the date of such
termination (but after giving effect to any Earned Units becoming Vested Units
as a result of such termination) and (2) any Granted Unit which otherwise would
have become an Earned Unit or a Vested Unit during such suspension period shall
be deemed to be a Restricted Unit for all purposes under this Agreement and, for
the avoidance of doubt, shall (together with all other Restricted Units) be
forfeited to the Partnership, for no consideration, effective as of such date of
termination.
(b)    Earned Units. The Partnership and Executive acknowledge and agree that
the Granted Units shall become Earned Units as follows [Tranche G acknowledges
that 75% of Granted Units have previously become Earned Units and the remaining
25% become Earned Units pursuant to Clause (1) below]:
1)
25% will become Earned Units on the first date subsequent to March 31, 2017 upon
which the MLP pays a quarterly distribution of at least $0.55 per MLP Common
Unit ($2.20 annualized) and the MLP generates distributable cash flow (“DCF”) of
$1.5 billion or more on a trailing four quarter basis;

2)
25% will become Earned Units on the earlier to occur of (A) the date on which
the MLP hereafter pays a quarterly distribution of at least $0.575 per MLP
Common Unit ($2.30 annualized) and (B) the date on which the MLP hereafter
generates DCF of $1.75 billion or more on a trailing four quarter basis;

3)
25% will become Earned Units on the earlier to occur of (A) the date on which
the MLP hereafter pays a quarterly distribution of at least $0.60 per MLP Common
Unit ($2.40 annualized) and (B) the date on which the MLP hereafter generates
DCF of $1.9 billion or more on a trailing four quarter basis; and

4)
25% will become Earned Units on the earlier to occur of (A) the date on which
the MLP hereafter pays a quarterly distribution of at least $0.60 per MLP



-7-



--------------------------------------------------------------------------------




Common Unit ($2.40 annualized) and (B) the date on which the MLP hereafter
generates DCF of $2.05 billion or more on a trailing four quarter basis.
For each of the above performance thresholds, the referenced DCF level will be
subject to adjustment as determined by the Chief Executive Officer of the
Company in his sole discretion to account for significant asset sales. Once a
Granted Unit has become an Earned Unit pursuant to this Agreement, the Earned
Unit shall remain an Earned Unit thereafter until it either becomes a Vested
Unit or is purchased by the Partnership pursuant to the exercise of its Call
Option.
(c)    Change in Control. All Earned Units automatically shall become Vested
Units upon a Change in Control. If prior to the Change in Control 0% of the
Granted Units have become Earned Units, then 25% of the Granted Units
automatically shall become Vested Units upon the Change in Control. If prior to
the Change in Control only 25% or 50% of the Granted Units have become Earned
Units, then an additional 25% of the Granted Units automatically shall become
Vested Units upon the Change in Control. If prior to the Change in Control only
75% of the Granted Units have become Earned Units, then all remaining Granted
Units automatically shall become Vested Units upon the Change in Control. Unless
and except to the extent specifically provided otherwise by the Partnership upon
or in connection with such Change in Control, Executive shall, for no
consideration, automatically forfeit to the Partnership as of the date such
Change in Control occurs all Restricted Units of Executive that do not vest upon
such Change in Control as provided herein, and neither Executive nor any of his
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Units or the certificates
representing such Restricted Units.
(d)    Purchase of Earned Units. The Partnership shall have a Call Option with
respect to Earned Units as provided in Section 2 of Exhibit A.
2.3    Partnership Distributions. Executive shall not be entitled to, and shall
not receive, any Partnership Distributions with respect to Restricted Units.
Executive shall be entitled to receive his Profits Percentage of any Partnership
Distributions made as of the relevant distribution date. Partnership
Distributions, to the extent payable to Executive with respect to an Earned Unit
or Vested Unit, shall be paid to Executive at the same time that such
Partnership Distributions are paid to holders of Class A Units.
ARTICLE 3
ACKNOWLEDGEMENT; RESTRICTIONS; ELECTIONS;
ANTI-DILUTION PROVISIONS
3.1    Acknowledgment; Conflicts. Executive agrees that the Granted Units shall
be subject to the Partnership Agreement. Executive (a) hereby accepts and
adopts, and agrees to be bound by, the terms and provisions of the Certificate
of Limited Partnership of the Partnership filed with the Secretary of State of
Delaware, as amended or restated, and the Partnership Agreement to


-8-



--------------------------------------------------------------------------------




the same extent as if Executive had executed the Partnership Agreement and (b)
agrees that the Granted Units shall be bound by the terms and conditions of such
agreement, including, but not limited to, the transfer restrictions, if any, set
forth therein, provided however, that in the event of any conflict between the
provisions of such agreement and the provisions of this Agreement, the
provisions of this Agreement shall govern.
3.2    Company Acts. Subject to the anti-dilution provisions set forth in
Section 3.5, the existence of the Restricted Units, Earned Units or Vested Units
shall not affect in any way the right or power of the Board or the holders of
Class A Units to make or authorize any adjustment, recapitalization,
reorganization or other change in the Partnership’s capital structure or its
business, any merger, consolidation, equity exchange or other business
combination of the Partnership with or into any other entity (and, where
necessary or appropriate (as determined by the Board in good faith), the
conversion or exchange of Class A Units and Class B Units into other securities
or interests in the Partnership or any other entity in connection therewith,
provided that the relative economic rights and preferences of the Class A Units
and the Class B Units are affected proportionately, taking into account their
current terms), any issue of debt or equity securities, the dissolution or
liquidation of the Partnership or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other act or proceeding.
3.3    Transfer Restrictions; Call Options. The Restricted Units and Earned
Units shall be subject to the Transfer restrictions, Call Options and other
terms and conditions set forth or described in Exhibit A attached hereto, as
applicable. Vested Units shall be subject only to the provisions of Sections 1,
3 and 4(b) of Exhibit A. Executive agrees that Executive will, at any time and
from time to time as requested by the Partnership, execute and deliver to the
Partnership such other documents and instruments, if any, as the Board, in its
discretion, may require to evidence Executive’s agreement to be bound by the
terms of Exhibit A. The terms and conditions of Exhibit A shall survive the
termination of this Agreement. The restrictions set forth in Exhibit A shall not
apply to the transfer of Restricted Units or Earned Units pursuant to a plan of
reorganization of the Partnership, but the Class A Units, securities or other
property received in exchange therefor shall also become subject to the Transfer
restrictions, Call Options and Surrender Obligation to the same extent as the
Restricted Units, Earned Units and Vested Units exchanged therefor and the
certificates, if any, representing such Class A Units, securities or other
property shall be legended to show such restrictions.
3.4    Tax Withholding; §83(b) Election.
(a)    To the extent that the receipt of the Restricted Units, Earned Units,
Vested Units, the lapse of the Surrender Obligation, or any other event pursuant
to this Agreement results in compensation income or wages to Executive for
federal, state or local tax purposes, Executive shall deliver to the Partnership
at the time of such receipt, lapse or event, as the case may be, such amount of
money as the Partnership or any of its Affiliates may require to meet their
minimum withholding


-9-



--------------------------------------------------------------------------------




obligation under applicable tax laws, and if Executive fails to do so, the
Partnership or any of its Affiliates authorized to withhold from any cash or
other remuneration (including withholding and cancelling any Restricted Units,
Earned Units or Vested Units distributable to Executive under this Agreement)
then or thereafter payable to Executive any tax required to be withheld by
reason of such resulting compensation income or wages.
(b)    Executive has previously made, and submitted to the Partnership a copy
of, an election authorized by section 83(b) of the Code with respect to the
issuance of the Restricted Units.
(c)    Executive acknowledges and agrees that he is not relying upon any written
or oral statement or representation of the Partnership, its Affiliates, or any
of their respective Executives, directors, officers, attorneys or agents
regarding the tax effects associated with the Restricted Units, Earned Units,
Vested Units or the execution of this Agreement. Executive acknowledges and
agrees that in deciding to enter into this Agreement, Executive is relying on
his own judgment and the judgment of the professionals of his choice with whom
he has consulted.
3.5    Anti-Dilution Provisions.
(a)    If after the date of this Agreement, the Class A Units shall be changed
or proposed to be changed into a different number or class of units by reason of
the occurrence of any reclassification, recapitalization, split-up, combination,
exchange of shares or similar readjustment, or a unit dividend thereon shall be
paid, appropriate proportional adjustments shall be made to the Class B Units,
as determined by the Board in good faith. Notwithstanding the foregoing, no
repurchase of Class A Units for fair value (as determined by the Board in good
faith) shall require any adjustment under this Section 3.5(a).
(b)    If the Partnership issues any additional Class A Units for less than fair
value (other than in a transaction or arrangement described in Section 3.5(a),
as to which this Section 3.5(b) shall not apply), then if the holders of at
least 75% of the Applicable Class B Units outstanding at the time of such
issuance object in writing to such issuance within five business days after
written notice of such issuance is given to the holders of the Applicable Class
B Units, appropriate proportional adjustments shall made to the Class B Units,
as determined by the Board in good faith. For purposes of the preceding
sentence, the fair value of any Class A Units being issued shall be determined
by the Board in good faith; provided, however, that in connection with any
transaction in which all of the Class A Units are being issued to members of the
Company (or Affiliates thereof), if the holders of at least 75% of the
Applicable Class B Units outstanding at the time of such issuance object in
writing to the Board's determination of fair value within five business days
after written notice of such issuance is given to the holders of the Applicable
Class B Units, the fair value of such Class A Units shall be the amount
determined therefor under the relevant provisions of the Other Class B
Restricted Unit Agreements governing the Applicable Class B Units with respect
to which objection is raised. The fair value of any property contributed to the
Partnership in respect of the issuance of any Class A Units shall be as
determined by the Board in good faith; provided,


-10-



--------------------------------------------------------------------------------




however, that in the event that the Partnership shall issue any additional Class
A Units in respect of the contribution to the Partnership of any MLP Common
Units, the value of such MLP Common Units shall be deemed to equal the closing
price of such MLP Common Units on the date of such contribution. No dispute or
determination of fair value under this Section 3.5(b) shall delay the issuance
of any additional Class A Units, it being agreed that the adjustment, if any,
necessitated by the resolution of such dispute or determination of fair value
shall be made retroactive to the date of issuance of such additional Class A
Units. Notwithstanding anything in this Agreement to the contrary, this Section
3.5(b) shall not apply from and after consummation of a GP IPO.
(c)    Prior to consummation of a GP IPO, if the Partnership proposes to issue
any partnership interests or other equity securities other than (i) additional
Class B Units (up to an aggregate number of outstanding Class B Units (including
the Class B Units issued pursuant to this Agreement) that does not exceed the
number of Class B Units authorized in the Partnership Agreement as in effect on
the date hereof; provided that the foregoing limitation shall not apply to
additional Class B Units issued pursuant to Section 3.5(a)), (ii) additional
Class A Units issued in accordance with Section 3.5(b) or (iii) partnership
interests or other equity securities with such rights, powers and preferences as
shall be determined by the Board to be issued in connection with a GP IPO;
provided that in the case of this clause (iii) the Class A Units and Class B
Units are diluted proportionately (based on relative distributions) by such
additional partnership interests or other equity securities, it shall first give
written notice of such proposed issuance to the holders of the Applicable Class
B Units then outstanding. If the holders of at least 75% of such Applicable
Class B Units object in writing to such issuance within five business days after
such notice is given, then the Partnership shall not issue such partnership
interests or equity securities unless a substantially contemporaneous pro-rata
increase in the Restricted Units, Earned Units and Vested Units, if any, is made
(as determined in good faith by the Board). In the absence of such objection, no
such increase shall be required. Notwithstanding anything in this Agreement to
the contrary, this Section 3.5(c) shall not apply from and after consummation of
a GP IPO.
3.6    Drag-Along Provisions.
(a)    Prior to a GP IPO, in the event of a sale of all or substantially all of
the assets or equity of the Partnership in a bona fide arms' length transaction,
then the Board shall have the right to require Executive to transfer all of his
Earned Units and Vested Units (including any Granted Units that vest pursuant to
Section 2.2(c) hereof) in such transaction in exchange for consideration per
transferred Class B Unit that is equal to the Conversion Factor times the
consideration to be received per Class A Unit in such transaction.
(b)    Following a GP IPO, in the event of a sale of all or substantially all of
the assets or equity of the IPO Entity, then the Board shall have the right to
require Executive to transfer all of his Vested Units (including any Granted
Units that vest pursuant to Section 2.2(c) hereof) in such


-11-



--------------------------------------------------------------------------------




transaction in exchange for consideration per transferred Class B Unit that is
equal to the Conversion Factor times the consideration to be received per PAGP
Class A Share in such transaction.
(c)    In connection with any transfer required pursuant to this Section 3.6,
Executive shall deliver the certificates representing his Class B Units duly
endorsed or accompanied by written instruments of transfer, in form and
substance reasonably satisfactory to the Board, free and clear of any liens,
together with any other documents reasonably required to be executed in
connection with such transaction, as directed by the Board.
(d)    Class B Units subject to this Section 3.6 will be included in a proposed
sale pursuant hereto and be subject to any agreement with the purchaser in such
transaction relating thereto, on the same terms and subject to the same
conditions applicable to the Class A Units or PAGP Class A Shares, as the case
may be. Such terms and conditions shall be determined in the sole discretion of
the Board, and shall include (i) the consideration to be paid (including without
limitation the form and the aggregate amount thereof) and (ii) the provision of
information, representations, warranties, covenants and requisite
indemnifications; provided, however, that Executive shall not be required to
make any representations and warranties, other than those relating specifically
to Executive's execution and delivery of any transaction agreement (including
absence of conflicts), and title to the Class B Units, and any indemnification
provided by Executive shall be on a several, not joint, basis and shall be based
on (and shall not exceed) Executive's pro rata share of the aggregate
consideration paid in such transaction. For purposes of this Section 3.6
“Executive” includes any Permitted Transferee (as defined in the Partnership
Agreement).
ARTICLE 4
GENERAL PROVISIONS


4.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be given in the same manner as
indicated in the Partnership Agreement.
4.2    Employment Relationship. For purposes of this Agreement (including
Exhibit A attached hereto), Executive shall be considered to be in the
employment of the Partnership as long as Executive remains an employee of an
Affiliate of the Partnership. Without limiting the scope of the preceding
sentence, it is expressly provided that Executive shall be considered to have
terminated employment with the Partnership at the time the entity or other
organization that employs Executive is no longer an Affiliate of the
Partnership. Any question as to whether and when there has been a termination of
such employment or association, and the cause of such termination, shall be
determined by the Board and its determination shall be final.
4.3    Entire Agreement; Amendment. This Agreement and the Partnership Agreement
constitute the entire agreement, and supersede all previous agreements and
discussions relating to the same or similar subject matters between Executive
and the Partnership or any Affiliate and constitute the entire agreement between
Executive and the Partnership and any Affiliate with respect


-12-



--------------------------------------------------------------------------------




to the subject matter of this Agreement. Without limiting the scope of the
preceding sentence, except for this Agreement and the Partnership Agreement, all
prior and contemporaneous understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Except as provided below, any modification
of this Agreement shall be effective only if it is in writing and signed by both
Executive and the Partnership as authorized by the Board. Notwithstanding the
foregoing, the Partnership may unilaterally amend this Agreement in any manner
that the Board determines in good faith is necessary or advisable to facilitate
the consummation of a GP IPO, such amendment to become effective on the fifth
business day after the day on which notice thereof is given to the holders of
the Applicable Class B Units then outstanding, unless prior to such fifth
business day, the holders of at least 75% of such Applicable Class B Units
object in writing to such amendment, in which case such proposed amendment shall
not become effective; provided, however, that the holders of the Applicable
Class B Units shall not be entitled to object to any such amendment (and such
amendment shall automatically become effective regardless of any purported
objection by the holders of the Applicable Class B Units) if (i) all Other Class
B Restricted Unit Agreements are amended in substantially the same way, (ii) the
Class A Units and Class B Units are diluted proportionately (based on relative
distributions) by any partnership interests or other equity securities issued to
Persons (other than members of the Company (or Affiliates thereof)) in
connection therewith and (iii) immediately after giving effect to the GP IPO,
the economic interest in the Partnership or its successor or assign or (or the
entity the securities or equity interests of which the Class B Units are
converted into or exchanged for) represented by the Class B Units (and/or any
securities or equity interests into which such Class B Units are converted or
exchanged) is not diluted by any partnership interests or other equity
securities issued to members of the Company (or any Affiliate thereof) in
connection therewith. For the avoidance of doubt, notwithstanding anything in
this Agreement to the contrary, in the event of a GP IPO, the Board shall be
entitled (but not required) to make such adjustments as the Board shall
determine in good faith to be equitable, including without limitation causing
all or a portion of the Class B Units not to be converted into or exchanged for
similar equity interests in the IPO Entity, and to remain outstanding as Class B
Units of the Partnership. Notwithstanding anything in this Agreement to the
contrary, if the Board determines that (i) the provisions of section 409A of the
Code apply to this Agreement or the Class B Units and that the terms of this
Agreement or such units do not, in whole or in part, satisfy the requirements of
such section, or (ii) any provision of this Agreement or the effect or operation
thereof would produce material adverse tax consequences to Executive, then the
Partnership, in the sole discretion of the Board, may unilaterally modify this
Agreement in such manner as the Board deems appropriate to comply with such
section 409A and any regulations or guidance issued thereunder or to mitigate or
avoid such adverse tax consequences.
4.4    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Partnership and all permitted transferees of
any Transfer made in compliance with Exhibit A and other persons lawfully
claiming under Executive.


-13-



--------------------------------------------------------------------------------




4.5    Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the laws of another jurisdiction. If any
provision of this Agreement or the application thereof to any person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.
4.6    Injunctive Relief. Executive acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that the
Partnership may be entitled to specific performance and injunctive and other
equitable relief to be implemented by a court of competent jurisdiction in case
of any such breach or attempted breach, and further agrees to waive any
requirement for the securing or purchasing of any bond in connection with the
obtaining of any such injunctive or any other equitable relief. Executive agrees
that the Partnership’s right to injunctive relief will be in addition to any
other rights the Partnership may have.
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective for
all purposes as of the date set forth above.
PLAINS AAP, L.P., by its general partner,
PLAINS ALL AMERICAN GP LLC


By: ______________________________________
Name: Richard McGee
Title: Executive Vice President


EXECUTIVE


__________________________________________


Granted Units: __________










-14-



--------------------------------------------------------------------------------





EXHIBIT A TO
RESTRICTED UNITS AGREEMENT


PROVISIONS RELATING TO TRANSFERS;
CALL OPTIONS; AND CONVERSIONS
Capitalized terms used in this Exhibit that are not defined in this Exhibit
shall have the meaning assigned to such terms in the Restricted Units Agreement
to which this Exhibit is attached (the “Agreement”). Unless the context requires
otherwise, all references in this Exhibit to Sections refer to the Sections of
this Exhibit.
1.No Transfers. Executive may not Transfer all or any portion of the Restricted
Units or any Earned Units, and any attempted Transfer shall be, and is hereby
declared, null and void for all purposes; provided, however that Executive shall
be entitled to Transfer any Earned Units to a Permitted Transferee (as defined
in the Partnership Agreement), by will or the laws of descent and distribution,
provided that any such permitted Transfer shall be made in accordance with, and
subject to, Section 7.3 of the Partnership Agreement. In addition to the other
restrictions set forth herein, each Restricted Unit, Earned Unit and Vested Unit
shall be subject to the restrictions on Transfer (as defined in the Partnership
Agreement) set forth in the Partnership Agreement.
2.Partnership Call Option. Upon the occurrence of a Call Event, the Partnership,
at its option (exercisable at any time during the 60-day period following the
date of such Call Event), may (but the Partnership shall have no obligation to)
purchase all (or any portion elected by the Partnership in its sole discretion)
of the Earned Units held by Executive (or by Executive’s estate), for a purchase
price per Earned Unit equal to the Call Value at the time of the Call Event. If
the Partnership wishes to exercise the Call Option granted herein, it must
provide written notice within such 60-day period to Executive (or his estate)
specifying the number of such Earned Units it elects to purchase. Within 10 days
after the exercise of the Call Option by the Partnership, the Executive (or
estate) shall deliver the certificates, if any, representing the applicable
Earned Units to the Partnership, duly endorsed and together with appropriate
assignment and transfer instruments, free and clear of all adverse charges,
liens, claims and encumbrances, in consideration for the purchase price
specified above to be paid by the Partnership in the form of a single, lump sum
cash payment from the Partnership; provided, however, that the Partnership may,
in its sole discretion, elect to pay all or any portion of such consideration by
exchanging a designated number of such Earned Units for a number of Common Units
of the MLP that is equal to the product of (a) the applicable number of Earned
Units and (b) the Conversion Factor. Delivery of the Earned Units and related
transfer and assignment instruments by the holder shall constitute a
representation to the Partnership that such Earned Units are free and clear of
all adverse charges, liens, claims and encumbrances. If the


A-1

--------------------------------------------------------------------------------




Partnership does not timely exercise its Call Option, the Earned Units shall
become Vested Units at the end of the period for exercising the Call Option. If
the Partnership exercises its Call Option and pays all or any portion of the
consideration payable in connection therewith in the form of Common Units of the
MLP, the Partnership agrees to use commercially reasonable efforts to cause the
resale by Executive of such Common Units to be covered by a shelf registration
statement of the MLP.
3.
Executive Elective Exchange of Vested Units for PAGP Class A Shares. Conversion
rights attributable to the Granted Units shall be governed by Section 7.10 of
the Partnership Agreement.

4.Unit Legend.
(a)    In addition to any other legend that may be required by law, each
certificate, if any, for Restricted Units and Earned Units shall bear a legend
in substantially the following form:
THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN SUCH CASE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE PARTNERSHIP SHALL HAVE BEEN DELIVERED TO
THE PARTNERSHIP TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE
REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS). THE
UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED RESTRICTED
UNITS AGREEMENT DATED AS OF AUGUST 25, 2016, AS AMENDED OR RESTATED FROM TIME TO
TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE PARTNERSHIP. THE
UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT UNDER CERTAIN
CIRCUMSTANCES TO MANDATORY TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED
RESTRICTED UNITS AGREEMENT DATED AS OF AUGUST 25, 2016, AS AMENDED OR RESTATED
FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE
PARTNERSHIP.
(b)    In addition to any other legend that may be required by law, each
certificate, if any, for Vested Units shall bear a legend in substantially the
following form:
THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE


A-2

--------------------------------------------------------------------------------




“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD
UNLESS THEY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN
SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE PARTNERSHIP
SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO THE EFFECT THAT SUCH OFFER OR
SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS). THE UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT UNDER CERTAIN CIRCUMSTANCES TO MANDATORY TRANSFER AS SET FORTH IN THE
AMENDED AND RESTATED RESTRICTED UNITS AGREEMENT DATED AS OF AUGUST 25, 2016, AS
AMENDED OR RESTATED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM THE PARTNERSHIP.










A-3

--------------------------------------------------------------------------------





EXHIBIT B TO
RESTRICTED UNITS AGREEMENT


[Previously Executed Assignment Attached]













--------------------------------------------------------------------------------





EXHIBIT C TO
RESTRICTED UNITS AGREEMENT


[Previously Executed Joint Escrow Instructions Attached]





